 

Exhibit 10.2

 

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO LATER THAN 10
DAYS AFTER THE ISSUE DATE OF THIS NOTE, USELL.COM, INC., A DELAWARE CORPORATION,
LOCATED AT 171 MADISON AVENUE, 17TH FLOOR, NEW YORK, NEW YORK 10016, SHALL
PROMPTLY MAKE AVAILABLE TO THE HOLDER OR HOLDERS OF THIS NOTE UPON REQUEST THE
INFORMATION DESCRIBED IN TREASURY REGULATION SECTION 1.1275-3(b)(1)(i).

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.

 

THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 13.5(b) OF THE
PURCHASE AGREEMENT (AS DEFINED BELOW). TRANSFER OF ALL OR ANY PORTION OF THIS
NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 13.5 WHICH
REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE TRANSFEREE
IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT PURSUANT TO SUCH
SECTION 13.5(b).

 

AMENDED AND RESTATED SECURED TERM NOTE

 



FOR VALUE RECEIVED, each of USELL.COM, INC., a Delaware corporation (“USELL”),
BST DISTRIBUTION, INC., a New York corporation (“BST”), WE SELL CELLULAR LLC, a
Delaware limited liability company (“WE SELL”; together with USELL and BST, the
“Companies” and each a “Company”), hereby promises to pay to __________________
(the “Holder”) or its registered assigns or successors in interest, the sum of
FOUR MILLION FORTY THOUSAND DOLLARS ($4,040,000), together with any accrued and
unpaid interest hereon subject to the terms and conditions set forth herein.



 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Note Purchase Agreement, dated as October
23, 2015 (as amended, restated, modified and/or supplemented from time to time,
the “Purchase Agreement”) among Companies, the Holder, each other Purchaser and
BAM ADMINISTRATIVE SERVICES LLC, as agent for the Purchasers (the “Agent” and
together with the Purchasers (including the Holder), collectively, the “Creditor
Parties”), pursuant to which this Secured Term Note was issued.

 

 

 

  

The following term shall apply to this Amended and Restated Secured Term Note
(this “Note”):

 

“Maturity Date” shall mean October 23, 2018.

 

ARTICLE I

CONTRACT RATE AND AMORTIZATION

 

1.1           Contract Rate. Subject to Sections 1.7 and 2.9, interest payable
on the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to thirteen and one-quarter percent (13.25%)
(the “Contract Rate”); provided that any interest which accrued up to the date
of this Note shall have accrued at a rate per annum equal to thirteen percent
(13%). Interest shall be (i) calculated on the basis of a 360 day year comprised
of twelve (12) months with the actual number of days for each month, and (ii)
payable monthly, in arrears, commencing on November 1, 2015, and on the first
business day of each consecutive calendar month thereafter through and including
the Maturity Date, and on the Maturity Date, whether by acceleration or
otherwise.

 

1.2           Contract Rate Payments. The Contract Rate shall be calculated on
the last business day of each calendar month hereafter until the applicable
Maturity Date and shall be subject to adjustment as set forth herein.

 

1.3           Principal Payments. This Note shall be payable in monthly
installments, in each case equal to the lesser of (a) one forty-eighth (1/48th)
of the original Principal Amount of this Note and (b) the outstanding Principal
Amount of this Note at the time of the payment then being made, on the first
business day of each consecutive calendar month, commencing on September 1,
2017. The remaining outstanding Principal Amount together with any accrued and
unpaid interest and any and all other unpaid amounts which are then owing by
Companies to the Holder under this Note, the Purchase Agreement and/or any other
Related Agreement shall be due and payable on the Maturity Date, whether by
acceleration or otherwise.

 

1.4           Optional Prepayment. Companies may redeem the outstanding
principal balance of this Note in whole or in part in increments of at least
$500,000 each, at any time after September 1, 2017, upon at least fifteen (15)
days’ prior written notice delivered to Agent and the Holder, at the prepayment
price of 103% of the outstanding Principal Amount of this Note so redeemed plus
all accrued but unpaid interest hereunder.

 

To exercise its right to prepay this Note as provided in this Section 1.4,
Companies must deliver written notice of such election to the Agent and each
Purchaser at least fifteen (15) days prior to the repayment date, as set forth
in such notice, and Companies must take the same action with respect to all of
the holders of the Notes, on a pro rata basis (based upon the respective
outstanding principal amounts thereof).

 

 2 

 

  

1.5           Mandatory Prepayment Events. Unless waived in writing by the
Agent, Companies shall prepay the Notes from the net proceeds of (a) any
incurrence of Indebtedness or other capital raising or financing transaction
(other than net proceeds of any purchase money Indebtedness incurred as
permitted by clause (e)(i)(x) of Section 8.24 of the Purchase Agreement), (b)
any insurance claims relating to any of the Collateral (to the extent such
proceeds are not used to replace, restore or repair such Collateral), or (c) any
sale of Collateral (other than as permitted by clause (e)(iv) of Section 8.24 of
the Purchase Agreement), each a “Mandatory Prepayment Event.” Notwithstanding
the foregoing, in the event Companies raise capital solely through the issuance
of equity or receives cash proceeds from the exercise of outstanding warrants
(“Equity Raise”), such Equity Raise shall not subject Companies to a Mandatory
Prepayment Event, provided that no Event of Default exists at the time of the
Equity Raise or would have occurred but for the passage of time or the giving of
notice, or both, in which case the Equity Raise would create a Mandatory
Prepayment Event. Any prepayments made by Companies pursuant to a Mandatory
Prepayment Event shall be applied to the outstanding principal balance of the
Notes on a pro rata basis (based upon the respective outstanding principal
amounts thereof). No prepayment fees shall be due as a result of any Mandatory
Prepayment Event under this Section 1.5 except for a Mandatory Prepayment Event
from the proceeds of an Equity Raise while an Event of Default exists or would
have occurred but for the passage of time or the giving of notice, or both.

 

1.6           Events of Default. The occurrence of any of the following events
set forth in this Section 1.6 shall constitute an event of default (“Event of
Default”) hereunder:

 

(a)          Failure to Pay. Any Company fails to pay when due any installment
of principal, interest or other fees hereon in accordance herewith, or any
Company fails to pay any of the other Obligations (under and as defined in the
Security Agreement) within three (3) business days of when due;

 

(b)          Breach of Covenant. Any Company or any of its Subsidiaries breaches
any covenant or any other term or condition of this Note in any material respect
and such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof;

 

(c)          Breach of Representations and Warranties. Any representation,
warranty or statement made or furnished by any Company or any of its
Subsidiaries in this Note, the Purchase Agreement or any other Related Agreement
shall at any time be false or misleading in any material respect on the date as
of which made or deemed made;

 

(d)          Default Under Other Agreements. The occurrence of any default (or
similar term) or other event relating to any Indebtedness or Contingent
Obligation of any Company or any of such Company’s Subsidiaries beyond the
period of grace (if any), (i) the effect of which default or other event is to
cause, or permit the holder or holders of such indebtedness or beneficiary or
beneficiaries of such contingent obligation to cause, such Indebtedness to
become due prior to its stated maturity or any such Contingent Obligation to
become payable and (ii) (x) the aggregate amount of any such Indebtedness to
become due prior to its stated maturity and any such Contingent Obligations to
become payable is in excess of $100,000, or (y) such default or other event is
reasonably likely to result in a Material Adverse Effect;

 

 3 

 

  

(e)          Bankruptcy. Any Company or any of its Subsidiaries shall (i) apply
for, consent to or suffer to exist the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) make a general assignment for the
benefit of creditors, (iii) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, without challenge within
fifteen (15) days of the filing thereof, or failure to have dismissed, within
forty-five (45) days, any petition filed against it in any involuntary case
under such bankruptcy laws, or (vii) take any action for the purpose of
effecting any of the foregoing;

 

(f)          Judgments. Attachments or levies are made upon any Company’s or any
of its Subsidiary’s assets or a judgment is rendered against any Company or any
of its Subsidiaries or any of its or their property involving a liability which
is in excess of $100,000 in the aggregate with any other such liability (other
than liability covered under available insurance) or could reasonably be
expected to have a Material Adverse Effect and which shall not have been
vacated, discharged, stayed or bonded within thirty (30) days from the entry
thereof;

 

(g)          Insolvency. Any Company or any of its Subsidiaries shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;

 

(h)          Change of Control. A Change of Control (as defined below) shall
occur with respect to any Company or any Guarantor, unless the Agent shall have
expressly consented to such Change of Control in writing. A “Change of Control”
shall mean (i) any event or circumstance as a result of which any “Person” or
“group” (as such terms are defined in Sections 13(d) and 14(d) of the Exchange
Act, as in effect on the date hereof), other than a Holder of a Note, is or
becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of 20% or more on a fully diluted
basis of the then outstanding voting equity interests of any Company or any
Guarantor (other than a “Person” or “group” that beneficially owns 20% or more
of such outstanding voting equity interests of any Company or any Guarantor on
the date hereof), (ii) any event or circumstance as a result of which USELL
shall at any time own less than 100% of all issued and outstanding equity
interests of any of the following entities: HD Capital Holdings LLC, Upstream
Phone Company USA, Inc., BST Distribution, Inc. and/or Upstream Holdings, Inc.,
(iii) any event or circumstance as a result of which BST Distribution, Inc.
shall at any time own less than 100% of all issued an outstanding equity
interests of We Sell Cellular, LLC, (iv) any change in the composition of the
Board of Directors of any Company or any Guarantor (the “Board”) such that the
Continuing Directors (as defined below) cease for any reason to constitute at
least a majority of the Board (as used herein, “Continuing Directors” means
those individuals who as of the Initial Closing Date constituted the Board and
each other director that was elected by at least 66 2/3% of the Continuing
Directors, or as applicable, such director’s nomination for election to the
Board is recommended by 66 2/3% of the Continuing Directors), (v) any Company or
any of the Guarantors merges or consolidates with, or sells all or substantially
all of its assets to, any other Person, or (vi) the consummation of a purchase,
tender or exchange offer made to, and accepted by, the holders of more than a
majority of the outstanding shares of common stock of any Company or any
Guarantor;

 

 4 

 

  

(i)          Failure of Liens. The Agent’s lien on any Collateral deemed
material by Agent shall fail or cease to be a first priority validly perfected
security interest;

 

(j)          Breach of Covenant. The Company or any of its Subsidiaries breaches
any covenant set forth in Section 8 of the Purchase Agreement;

 

(k)          Exercise of Certain Rights Under Stock Purchase Agreement. The
exercise or attempted exercise by any Seller of any Buy-Back Right under and as
each such term is defined in the Stock Purchase Agreement, in each case prior to
the indefeasible payment in full of all Liabilities (as defined in the Security
Agreement). For purposes hereof, the term “Stock Purchase Agreement” means the
Stock Purchase Agreement dated October 23, 2015, and effective as of October 1,
2015, by and among BST Distribution, Inc., the Sellers described therein and
USELL; or

 

(l)          Material Variations. With respect to the income statements and
balance sheets for WE SELL and BST for the fiscal year ending 2015 as reflected
in the audited Consolidating Financial Statements delivered to Agent in
accordance with Section 8.4(a) of the Purchase Agreement, such Consolidating
Financial Statements shall disclose any material variation from the income
statements and balance sheets of WE SELL and BST for the corresponding period
which were analyzed by Marcum LLP in its due diligence report dated August 11,
2015, a copy of which was delivered by USELL to Agent prior to the Initial
Closing Date.

 

1.7           Default Interest. Following the occurrence and during the
continuance of any Event of Default, Companies shall pay additional interest on
the outstanding principal balance of this Note, at a rate per annum which is
determined by adding five percent (5.0%) per annum to the Contract Rate
(“Default Interest Rate”), and all outstanding obligations under this Note, the
Purchase Agreement and each other Related Agreement, including unpaid interest,
shall continue to accrue interest at the Default Interest Rate from the date of
such Event of Default until the date such Event of Default is cured or waived in
writing by the Agent.

 

1.8           Acceleration. If any Event of Default shall have occurred and be
continuing, (a) if such event is an Event of Default specified in Section
1.6(e), all of the Notes at the time outstanding shall automatically become
immediately due and payable together with interest accrued thereon, without any
requirement of presentment, demand, protest or notice of any kind, all of which
are hereby waived, and (b) if such event is not an Event of Default specified in
Section 1.6(e) (as a result of which the Notes have already been accelerated),
the Agent or the holders of a majority of the outstanding principal amount of
the Notes may at their option, by notice in writing to Companies, declare all of
the Notes to be, and all of the Notes shall thereupon be and become, immediately
due and payable together with interest accrued thereon, without any requirement
of further presentment, demand, protest or other notice of any kind, all of
which are hereby waived and with the consent of the Creditor Parties, the Agent
shall exercise on behalf of the Creditor Parties (including the holders of all
of the Notes) all rights and remedies available to them under the Security
Agreement and any other Related Document.

 

 5 

 

  

ARTICLE II

MISCELLANEOUS

 

2.1           Cumulative Remedies. The remedies under this Note shall be
cumulative.

 

2.2           Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

2.3           Notices. Any notice herein required or permitted to be given shall
be given in writing in accordance with the terms of the Purchase Agreement.

 

2.4           Amendment Provision. The term “Note” and all references thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.

 

2.5           Assignability. This Note shall be binding upon each Company and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. No Company may assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

 

2.6           Cost of Collection. In case of the occurrence of an Event of
Default under this Note, Companies shall pay the Holder the Holder’s costs of
collection, including reasonable fees associated with the hiring of experts and
reasonable attorneys’ fees.

 

2.7           Governing Law, Jurisdiction and Waiver of Jury Trial.

 

(a)          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

 6 

 

  

(b)          EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
COMPANY, ON THE ONE HAND, AND THE HOLDER AND/OR ANY OTHER CREDITOR PARTY, ON THE
OTHER HAND, PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED AGREEMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE RELATED
AGREEMENTS; PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER AND/OR ANY OTHER CREDITOR PARTY FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION WHERE ANY
OF THE COLLATERAL IS LOCATED TO COLLECT THE LIABILITIES (AS DEFINED IN THE
SECURITY AGREEMENT), TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE SECURITY
AGREEMENT) OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE HOLDER AND/OR ANY OTHER CREDITOR PARTY.
EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH COMPANY AT THE ADDRESS
SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH COMPANY’S ACTUAL RECEIPT THEREOF OR FIVE (5)
DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

 

(c)          EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, EACH COMPANY HERETO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER AND/OR ANY OTHER CREDITOR PARTY, ON THE ONE HAND, AND EACH COMPANY, ON
THE OTHER HAND, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

2.8           Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.

 

2.9           Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by Companies to the Holder and thus refunded to
Companies.

 

 7 

 



 

2.10         Security Interest. The Agent, for the ratable benefit of the
Creditor Parties, has been granted a security interest in certain assets of
Companies and the Guarantors as more fully described in the Security Agreement
and the other Related Agreements.

 

2.11         Construction; Counterparts. Each party acknowledges that its legal
counsel participated in the preparation of this Note and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Note to favor
any party against the other. Unless the context otherwise requires, (i) words in
the singular or plural include the singular and plural and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter, (ii) the words “hereof,” “herein” and words to similar
effect refer to this Note in its entirety, and (iii) the use of the word
“including” in this Note shall be by way of example rather than limitation. This
Note may be executed by the parties hereto in one or more counterparts, each of
which shall be deemed an original and all of which when taken together shall
constitute one and the same instrument. Any signature delivered by a party by
facsimile or electronic transmission shall be deemed to be an original signature
hereto.

 

2.12         Registered Obligation. This Note shall be registered (and such
registration shall thereafter be maintained) as set forth in Section 13.5(b) of
the Purchase Agreement. Notwithstanding any document, instrument or agreement
relating to this Note to the contrary, transfer of this Note (or the right to
any payments of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by Companies of this Note
to the new holder or the issuance by Companies of a new instrument to the new
holder or (ii) registration of such holder as an assignee in accordance with
Section 13.5 of the Purchase Agreement.

 

2.13         Amendment and Restatement. This Note amends, restates and
consolidates in its entirety, and is given in substitution for and not in
satisfaction of, the Secured Term Note in the original principal amount of
$4,040,000 effective as of October 23, 2015 made by the Companies in favor of
the Holder (as assignee of _________________________).



 

[Balance of page intentionally left blank; signature page follows]

 

 8 

 

 

IN WITNESS WHEREOF, each Company has caused this Note to be signed in its name
effective as of this 30 day of March, 2016.

 

  USELL.COM, INC.         By:     Name:  Nikhil Raman     Title:  Chief
Executive Officer         BST DISTRIBUTION, INC.         By:     Name:  Brian
Tepfer     Title:  Chief Executive Officer         WE SELL CELLULAR LLC        
By:     Name:  Nikhil Raman     Title:  Manager

 



  SIGNATURE PAGE TO
AMENDED AND RESTATED
SECURED TERM NOTE



 

 

 